Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00031-CV

                        IN THE INTEREST OF A.C. AND As.C., Children

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-PA-00160
                    Honorable Charles E. Montemayor, Associate Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 21, 2014

AFFIRMED

           Leslie P.’s parental rights to two children—ten-year-old A.C., and one-year-old As.C.—

were terminated after a trial to the court. In support of the order of termination, the trial court

found that Leslie P. constructively abandoned the children and failed to comply with the provisions

of her service plan after the children were removed for abuse or neglect, and that termination was

in the best interest of the children. See TEX. FAM. CODE ANN. 161.001(1) (N), (O), (2) (West Supp.

2013). On appeal, Leslie P. challenges only the legal and factual sufficiency of the evidence to

support the trial court’s finding that termination of her rights is in the children’s best interest. We

hold the evidence is sufficient and affirm the termination order.
                                                                                       04-14-00031-CV


                                          APPLICABLE LAW

         A trial court may terminate the parent-child relationship only if it finds by clear and

convincing evidence (1) one of the statutory grounds for termination and (2) that termination is in

the child’s best interest. Id. § 161.001. In making a best-interest determination, the factfinder

looks at the entire record and considers all relevant circumstances. See In re C.H., 89 S.W.3d 17,

27-29 (Tex. 2002). The Texas Supreme Court has enumerated some factors that may be relevant

in ascertaining the best interest of a child:

    •    the desires of the child;
    •    the emotional and physical needs of the child now and in the future;
    •    the emotional and physical danger to the child now and in the future;
    •    the parental abilities of the individuals seeking custody;
    •    the programs available to assist these individuals to promote the best interest of the child;
    •    the plans for the child by these individuals or by the agency seeking custody;
    •    the stability of the home or proposed placement;
    •    the acts or omissions of the parent which may indicate that the existing parent-child
         relationship is a proper one; and
    •    any excuse for the acts or omissions of the parent.

Holley v. Adams, 544 S.W.2d 367, 372 (Tex. 1976). This list of factors is not exhaustive, and not

every factor must be proved to find that termination is in the child’s best interest. In re C.H., 89
S.W.3d at 27. Evidence establishing one of the grounds for termination under section 161.001(1)

may also be probative in determining the child’s best interest. Id. at 28. Although the mere fact

that an act or omission occurred in the past does not establish that termination is currently in the

child’s best interest, a parent’s past conduct is probative of her future conduct when evaluating the

child’s best interest. See In re O.N.H., 401 S.W.3d 681, 684 (Tex. App.—San Antonio 2013, no

pet.).

                                            THE EVIDENCE

         Texas Department of Family and Protective Services case worker Kim Hubbard was the

only witness to testify at trial. Hubbard testified the Department began its investigation in this

                                                 -2-
                                                                                       04-14-00031-CV


case in June 2012, when it was notified that As.C. had tested positive for cocaine and opiates at

birth. As.C. and his older sister were placed with their paternal grandmother, and the Department

offered services to the parents in an effort to keep the children safe and to keep the family together.

Hubbard testified that the parents would not participate in the offered services, so in January 2013,

the Department filed a petition seeking conservatorship and to terminate the parents’ rights.

       Hubbard testified that a plan was prepared for Leslie P., designed to provide services that

would eliminate the concerns that brought the children into the Department’s care. Leslie P. was

required to submit to a drug assessment and complete a drug treatment program, but did neither.

She was assigned a therapist on two occasions; each time she was discharged for failing to attend

counseling sessions. Leslie P. was required to participate in a domestic violence class because of

a history of domestic violence between her and the children’s father; however, she attended only

four of eight required classes. Hubbard testified that Leslie P. had not provided evidence that she

had completed any of the services offered and required by the plan.

       Hubbard also testified that Leslie P. had not shown she could provide the children a safe

and stable living environment. At the time of trial, Leslie P. was living in a hotel and had not

provided any evidence to Hubbard that she had a stable job. She was living with the children’s

father, who also failed to complete any part of his service plan and also did not have a stable job.

       Hubbard testified that Leslie P. missed about half of the scheduled visits with her children

and that Leslie P. arrived late when she did attend. Hubbard was not questioned any further about

the children’s relationship with or interactions with their mother.

       The children have lived with their paternal grandmother since the middle of 2012. Hubbard

testified the children’s grandmother is able to care for them and is a suitable candidate for

permanent adoptive placement. Hubbard, the CASA volunteer, and the attorney ad litem for the



                                                 -3-
                                                                                      04-14-00031-CV


children all stated their opinion that termination of Leslie P.’s parental rights is in the children’s

best interest.

                                            DISCUSSION

        On appeal, Leslie P. contends there was no evidence about many of the Holley factors and

that the trial court “ignored” them in reaching its conclusion. She asserts there was no evidence

presented at trial about the children’s desires, Leslie P.’s parenting abilities, the plans for the

children, the children’s current and future emotional and physical needs, or any improper

relationship. She further contends there is no evidence she ever physically harmed the children or

that she poses any risk of emotional or physical danger to the children. Leslie P. argues that this

lack of evidence renders the evidence insufficient to support the best interest finding.

        We agree with Leslie P. that there was no evidence at trial about the desires of the children

and there was little evidence about plans for the children beyond the Department’s intent to pursue

adoption by their paternal grandmother. However, there need not be evidence on each of the

Holley considerations for the factfinder to form a “strong conviction or belief that termination is

in the child’s best interest, particularly in the face of undisputed evidence that the parental

relationship endangered the safety of the child.” In re D.S., 333 S.W.3d 379, 384 (Tex. App.—

Amarillo 2011, no pet.) (citing In re C.H., 89 S.W.3d at 27). Here, there was undisputed evidence

that Leslie P.’s drug use resulted in her child being born with evidence of cocaine and opiates in

his system. The evidence also established that Leslie P. failed to submit to a drug assessment or

to attend and complete a drug treatment program, as required by her service plan. Leslie P.’s use

of controlled substances harmed her child and her unwillingness to address her drug usage is

evidence that she remains a current and future danger to the children’s well-being.

        Leslie P. also complains that the Department did not present any evidence of what the

children’s needs are, and thus no evidence that she is unable to meet them. We do not believe any
                                                 -4-
                                                                                        04-14-00031-CV


direct evidence is required for the trial court to find that children’s physical and emotional needs

include stable housing and a caretaker who can provide some minimal degree of financial security.

Here, neither Leslie P. nor the children’s father had provided the Department any proof of stable

housing or employment. At the time of trial, Leslie P. was living in a hotel. The evidence supports

a finding that she is unable to meet the children’s needs.

        After reviewing the entire record, we conclude a reasonable trier of fact could have formed

a firm belief or conviction that it is in the children’s best interest to terminate Leslie P.’s parental

rights. See In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002); In re C.H., 89 S.W.3d at 25. We

therefore hold the evidence is both legally and factually sufficient to support the trial court’s best

interest finding, and we affirm the trial court’s order.


                                                    Luz Elena D. Chapa, Justice




                                                  -5-